Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This is the initial Office Action based on the application number 17/554199, filed 12/17/2021.   Claims 1-9 was originally filed, which have been considered below.  Claims 1 and 9 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




2.	Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yach et al. (hereinafter Yach): U.S. Patent Application Pub. No. 2012/0284620.
Yach expressly teaches:
Claim 1. An information processing apparatus comprising: 
a display unit having a plurality of display areas (fig. 9A: a screen having multiple display areas); a touch sensor unit that detects a predetermined operation by an operation medium on one of the plurality of display areas and to detect a position of the operation medium during the predetermined operation (fig. 9A; [0086][0087]: detecting a position of an input on one of the multiple display areas via touchscreen; and 
a startup control unit that displays a menu of icons in the plurality of display areas upon the touch sensor unit sensing the predetermined operation, the menu of icons being different depending on a combination of: an orientation of the display unit, and which of the plurality of display areas the predetermined operation occurred in, wherein the startup control unit launches an application program corresponding to an icon selected by the operation medium from the displayed menu of icons (figs. 9B-9F; [0092]-[0095]: dynamically changing the layout or arrangement of the displayed icons based on an orientation of screen by means of rotating the device as shown in figs 9D and 9F and an selection of display area, such as input area 358; activating each application icon via user input).  
Claim 9:
The subject matter recited in Claim 9 corresponds to the subject matter recited in Claim 1.  Thus Yach discloses every limitation of Claim 9, as indicated in the above rejections for Claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yach, in view of Park et al. (hereinafter Park): U.S. Patent Application Pub. No. 2013/0097560.Claim 4:
As indicated in the above rejection, Yach discloses every limitation of claim 1.   
Yach does not explicitly disclose:
the startup control unit changes the menu of icons to be displayed according to a selection history of the icons selected in the past.
Park, however, further teaches:
the startup control unit changes the menu of icons to be displayed according to a selection history of the icons selected in the past ([0033]: changing menu items based on use logs of applications in the past).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Yach to include: the startup control unit changes the menu of icons to be displayed according to a selection history of the icons selected in the past, for the purpose of operating a menu screen capable of supporting a more effective use of an application in a user device, thereby improving usability and space utilization of the menu screen, as taught in Park.
Park further teaches:
Claim 5. The information processing apparatus according to claim 1, wherein the startup control unit changes the menu of icons to be displayed according to a time at which the - 61 -predetermined operation was executed ([0035]: changing menu items based on time periods).  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yach, in view of Reicher et al. (hereinafter Reicher): U.S. Patent Application Pub. No. 2017/0038917.Claim 6:
As indicated in the above rejection, Yach discloses every limitation of claim 1.   
Yach does not explicitly disclose:
the operation medium is a pen-like operation medium, and the predetermined operation is a hover operation by the pen-like operation medium for at least a predetermined amount of time.  
Reicher, however, further teaches:
the operation medium is a pen-like operation medium, and the predetermined operation is a hover operation by the pen-like operation medium for at least a predetermined amount of time ([0143]: including a stylus hovering over an icon for a predetermined period of time to activate).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Yach to include: the operation medium is a pen-like operation medium, and the predetermined operation is a hover operation by the pen-like operation medium for at least a predetermined amount of time, for the purpose of increasing user productivity and efficiency during user interactions with objects on screen, as taught in Reicher.
Reicher further teaches:
Claim 7. The information processing apparatus according to claim 6, wherein the pen-like operation medium is an electronic pen including a resonant circuit, and the touch sensor unit detects, by electromagnetic induction, the hover operation and the position of the electronic pen ([0143]: including a stylus having the hover operation to detect a position on touchscreen).  
Claim 8. The information processing apparatus according to claim 1, wherein the operation medium is a finger of a user ([0143]: including a finger operation).

	Allowable Subject Matter
	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177